Citation Nr: 0524629	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant meets the basic eligibility criteria 
for entitlement to death benefits as a surviving spouse.


WITNESSES AT HEARING ON APPEAL

Appellant and her children


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from August 1963 to May 1967.  
He died in January 2002.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a March 2003 decision of the Department 
of Veterans Affairs (VA) Detroit, Michigan Regional Office 
(RO).

The RO denied the appellant's claim for death benefits based 
upon a finding that the appellant could not be recognized as 
the surviving spouse of the veteran.

The appellant appeared before the undersigned Veterans Law 
Judge in June 2005.  The transcript of that hearing is of 
record, and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran and the appellant married in September 1974.

2.  The veteran and the appellant were divorced in April 
1999.

3.  The veteran died in January 2002.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, 
if represented, of all information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

However, the Board notes that the VCAA is not applicable to 
claims, such as the claim decided herein, that turn on a 
matter of law and not on the underlying facts or development 
of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  It is important to note at this juncture that the 
United States Court of Appeals for Veterans Claims (Court) 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  Also see Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of the claim which 
turns on a purely legal question.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

The appellant seeks VA survivor benefits based upon her 
claimed status of "surviving spouse" of the veteran.  Under 
the applicable criteria, dependency and indemnity 
compensation (DIC) is a payment made by the VA to a surviving 
spouse, child or parent because of a service-connected death 
occurring after December 31, 1956.  38 C.F.R. § 3.5(a)(1) 
(2004).  

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Section 3.55, has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50.

The relevant facts in this case are not in dispute.  There is 
of record a Certificate of Marriage that shows that the 
veteran and the appellant were married in September 1974 in 
the State of Michigan.  On her claim for VA death benefits, 
received in January 2002, the appellant reported that she and 
the veteran had received a divorce in April 1999.

In a March 2003 letter, the appellant pointed out that she is 
entitled to a portion of the veteran's Social Security 
benefits.  She stated that she could not understand why the 
Social Security Administration will give her compensation for 
a marriage of 24 years, and the VA will not.  The appellant 
testified in June 2005 that she should be considered the 
surviving spouse for VA death benefits because her separation 
from the veteran was due to the veteran's misconduct.  She 
reported that the veteran had been unfaithful and infected 
her with a sexually transmitted disease.  She further 
testified that she had been unable to obtain the veteran's 
psychiatric treatment records which she is sure would prove 
that her husband was unfaithful.  

The veteran's January 2002 death certificate reflects that 
the veteran was divorced at the time of his death, with no 
surviving spouse listed.  The informant listed on the 
certificate appears to have been the veteran's son.

At the time of the veteran's death in 2002, the appellant and 
the veteran were divorced.  Accordingly, the appellant is not 
the surviving spouse of the veteran.  The term "surviving 
spouse" means a person of the opposite sex who was the spouse 
of a veteran at the time of the veteran's death (and meets 
the requirements of 38 C.F.R. § 3.1(j)), and who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse).  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

While the appellant maintains that it was the misconduct of 
the veteran that caused the separation, the veteran and the 
appellant were not merely separated, they were divorced.  In 
the situation such as the one under consideration here, when 
a veteran and appellant are actually divorced, the provisions 
of 38 C.F.R. § 3.53 governing the assignment of fault in a 
marital separation are inapplicable.

The appellant has expressed the belief that she could prove 
the misconduct of the veteran caused the divorce if she were 
able to obtain the veteran's psychiatric records.  As noted 
before, whether there was any misconduct on the part of the 
veteran is of no bearing on whether or not the appellant may 
be considered a surviving spouse.

The Board has also noted the appellant's claim that she is 
entitled to her husband's Social Security benefits despite 
her divorce.  The Board must point out that the regulations 
governing the payment of Social Security benefits have no 
effect on the laws and regulations governing VA payments.  
The Board has no authority to ignore the VA law, nor to 
change or amend it.  In the consideration of appeals, the 
Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).

There is no question of fact in this case.  The appellant 
does not contend that she was married to the veteran at the 
time of his death.  Rather, she asserts that she should be 
awarded VA compensation because she was married to the 
veteran for a long period of time, and because the divorce 
was due to the veteran's misconduct.  In this case, however, 
there is no authority in law that would allow the Board to 
grant the appellant's request for relief.  When the law is 
clear, as in this case, there is no other option but to apply 
the plain meaning of the statute and regulations, which is 
that a woman who is not married to a veteran at the time of 
his death, not cohabitating and holding herself out as his 
wife, is not deemed to be his surviving spouse, and does not 
meet basic eligibility criteria for death benefits as a 
surviving spouse.

The appellant's status as a former spouse as opposed to a 
surviving spouse forecloses eligibility for VA dependency and 
indemnity compensation based upon the service of this 
veteran.  Accordingly, this appeal is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes and her appeal is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


